United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1520
                                    ___________

Dennis A. Granlund,                      *
                                         *
            Appellant,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Northwest Airlines, Inc.,                *      [UNPUBLISHED]
                                         *
            Appellee.                    *
                                    ___________

                            Submitted: November 7, 2001
                                Filed: November 16, 2001
                                     ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Dennis Granlund was discharged by Northwest Airlines, Inc. (NWA) following
an internal investigation in which NWA concluded that he had abused travel-pass
privileges. Granlund then brought this action under the Americans with Disabilities
Act (ADA), 42 U.S.C. §§ 12101, et seq., and the Minnesota Human Rights Act
(MHRA), Minn. Stat. Ann. §§ 363.01, et seq., alleging that he was discharged
because of a perceived disability (alcoholism) and in retaliation for his pursuit of
rights under a collective bargaining agreement and his off-duty consumption of
alcohol. After the district court1 granted summary judgment to NWA, Granlund
appealed. Upon careful de novo review of the record, see Mathews v. Trilogy
Communications, Inc., 143 F.3d 1160, 1163 (8th Cir. 1998), we affirm.

       Assuming Granlund established prima facie cases of disability discrimination
and retaliation (and we agree with the district court that he did not), he failed to create
a jury issue on whether NWA’s legitimate, non-discriminatory reason for his
discharge was merely a pretext for discrimination or retaliation. See Williams v. Ford
Motor Co., 14 F.3d 1305, 1309-10 (8th Cir. 1994) (no pretext where evidence did not
show allegedly comparable employees had similar work histories, similar
justifications for rule infraction, or other similarities, and where there was no
evidence other employees had engaged in additional misconduct as plaintiff had).

       We also conclude the district court did not abuse its discretion in denying
Granlund leave to amend his complaint after the court’s deadline for amendment had
passed, see Knoth & Smith & Nephew Richards, 195 F.3d 355, 358 (8th Cir. 1999),
or in awarding sanctions to NWA for Granlund’s failure to attend his duly noticed
deposition, see Farnsworth v. City of Kansas City, 863 F.2d 33, 34 (8th Cir. 1988)
(per curiam), cert. denied, 493 U.S. 820 (1989).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
       The HONORABLE DONOVAN W. FRANK, United States District Judge for
the District of Minnesota.
                                            -2-